  Case 2:19-cv-05495-MWF-JC Document 161 Filed 10/06/20 Page 1 of 1 Page ID #:9596




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES -- GENERAL

Case No.       CV 19-5495-MWF(JCx)                                        Dated: October 6, 2020

Title:         Roxane Towry Russell v. Walmart Inc., et al.

PRESENT:       HONORABLE MICHAEL W. FITZGERALD, UNITED STATES DISTRICT JUDGE

               Rita Sanchez                             Miriam Baird
               Courtroom Deputy                         Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFFS:                     ATTORNEYS PRESENT FOR DEFENDANTS:

               Guy Ruttenberg                           Bijal V. Vakil
               Steve Papazian                           Jeremy T. Elman
                                                        Timothy Keegan
                                                        Stefan Mentzer
                                                        Alan Bryan
                                                        Jenna Johnson

PROCEEDINGS:                TELEPHONIC PLAINTIFF'S MOTION TO EXCLUDE
                            TESTIMONY OF LAW PROFESSOR MARK MCKENNA
                            [102]; WALMART'S MOTION FOR REFERRAL TO THE
                            REGISTER OF COPYRIGHTS [106]; WALMART INC. AND
                            WAL-MART.COM USA, LLC'S MOTION FOR SUMMARY
                            JUDGMENT [107]

         The Courtroom Deputy Clerk issues the Court's tentative ruling, prior to the hearing.

       Case called, and counsel make their appearance. The Court invites counsel to present
their oral arguments. Arguments by counsel are heard. For the reasons stated on the record,
the Court takes the matter under submission. An order will issue.


                                                                   Initials of Deputy Clerk rs
                                                -1-                        :35 min
